Citation Nr: 0828658	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  94-37 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
October 1970 and July 1977 to July 1981, with additional 
service in the Army National Guard from April 1981 to April 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision by the Department of 
Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO).  In October 2004, the appellant testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  In March 2006, 
this matter was remanded by the Board to the RO for 
additional development.


FINDING OF FACT

The veteran's diagnosed psychiatric disorders (PTSD, 
schizophrenia) are unrelated to his period of service or to 
any incident therein.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In December 2004 and May 2006, after the initial adjudication 
of the claim, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.
The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in May 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested.  VA has 
obtained a portion of the veteran's service medical records 
and requested additional service medical records, including 
Army National Guard service medical records, from the 
National Personnel Records Center (NPRC).  However, in 
February 1992, the NPRC indicated that they had provided all 
available service medical records and in October 2000 
indicated that the veteran's Army National Guard service 
medical records could not be located.  The Board is aware 
that in such a situation it has a heightened duty to assist a 
claimant in developing his or her claim.  This duty includes 
the search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider resolving 
the benefit of the doubt in favor of the claimant.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board's analysis herein has been 
undertaken with that heightened duty in mind.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  In addition, VA medical examinations pertinent 
to the claim were obtained in May 1992, November 1996, 
February 1997, and January 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, manifested to a compensable degree within a 
presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b) (2007).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995) (presumption of aggravation created by 
38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 228 
(1991).  Temporary or intermittent flare-ups are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events. 
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).
It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. 
Brown, 5 Vet. App. 155 (1993).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, as a result of in-
service stressors.  He contends that he was racially harassed 
during his second period of service, which has resulted in 
his current PTSD.  He contends that during this period of 
service, he was the subject of a racial attack at Ft. Greely, 
Alaska in 1980 during which several fellow servicemen burned 
a cross in front of the barracks where he was stationed.  He 
claims that while stationed in Alaska, the National 
Association for the Advancement of Colored People (NAACP) 
assisted him during an investigation of the incident.  He 
also contends that a trial was held and that one of the 
servicemen was kicked out of the Army and another was sent to 
Fort Riley, Kansas.

In determining whether the veteran has a psychiatric disorder 
that is related to his service, the Board will first address 
whether the presumption of soundness attaches in this 
instance and, if so, whether it has been rebutted by clear 
and unmistakable evidence.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran's available service medical records are negative 
for any complaints of or treatment for psychiatric disorders.  
The pre-induction examination report dated in July 1968 
reflects a normal psychiatric clinical evaluation.  In the 
accompanying report of medical history the veteran denied any 
depression or excessive worry, nervous trouble of any sort, 
frequent trouble sleeping, and frequent or terrifying 
nightmares.  Accordingly, the veteran is therefore entitled 
to a presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 
(West 2002 & Supp. 2007).

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
psychiatric disorder diagnosed as schizophrenia was 
aggravated in service.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the pre-existing condition.  VAOPGCPREC 
3-2003.

Private hospital records, dated from about April 1974 to 
April 1977, between the first and second period of service, 
reveal findings of a psychiatric disorder, diagnosed 
generally as a schizophrenic reaction.  In January 2007, the 
veteran underwent a VA examination in which the examiner 
opined that the veteran's schizophrenia existed prior to his 
service.  Accordingly, the Board therefore finds that the 
presumption of soundness in this case has been rebutted by 
clear and unmistakable evidence that, at the very least, the 
veteran's schizophrenia existed prior to service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).

The veteran's service personnel records from his first period 
of service from January 1969 to October 1970 list his 
military occupational specialty (MOS) as supply specialist, 
while service personnel records from his second period of 
service from July 1977 to July 1981 reflect an MOS of food 
service specialist.  The veteran received the National 
Defense Service Medal and Armed Forces Expeditionary Medal 
during both periods of service.  Those awards indicate 
service but do not denote combat.  As the veteran does not 
have a confirmed history of engaging in combat with the enemy 
during service, his alleged stressors must be verified.

As previously stated, the veteran's service medical records 
are negative for any complaints of or treatment for 
psychiatric disorders.  Therefore, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD.  38 C.F.R. 
§ 3.303(b).

Private medical records, dated from April 1974 to April 1977 
reflect findings of a psychiatric disorder, diagnosed 
generally as a schizophrenic reaction.

An Army National Guard report of medical history dated in 
August 1981 is void of any diagnosed psychiatric disorders.

The veteran underwent a private psychological evaluation in 
April 1990 during which he stated that following his 
discharge from service he experienced a mental breakdown 
which he in part attributed to someone slipping acid into his 
drink.  He apparently was on an inpatient psychiatric unit 
for one month.  He also stated that he left the Army due to 
an inability to get along with his supervisors.  He had his 
first drug experience during service at the age of twenty-two 
and became heavily involved in cocaine use following his 
second discharge from service.  He entered a drug rehab 
program in 1988 which he successfully completed.  It was 
noted that he had an impoverished emotional development 
dating from seven years of age.  The psychologist opined that 
his history of a mental breakdown was apparently sequela from 
the use of hallucinogenic drugs.  Records dated in October 
1991 reflect that he continued to experience episodes of deep 
depression and anger.  He believed that his foster parents 
had placed him under a voodoo spell which prevented him from 
being successful with women and financial affairs.  He was 
diagnosed with cocaine dependence-in remission and 
personality disorder NOS (not otherwise specified).

The veteran underwent a VA general medical examination in May 
1992.  He had a long standing history of emotional 
disturbances dating back to 1971, when he apparently was 
hospitalized.  He gave a bizarre history of having a foster 
family that practiced voodoo.  He actively hallucinated most 
of the time, with his two guardian angels constantly talking 
to him and telling him what to do and how to behave.  He also 
had a feeling that "white people" were trying to poison him 
by putting stuff in his food.  In addition, he had the 
distinct impression that the CIA was watching him constantly.  
He had a significant problem with drugs and alcohol and for 
the past several years had been living in a recovery house.  
On examination, he answered questions appropriately and was 
oriented as to time and space (even though his guardian angel 
was there talking to him).  He was diagnosed with paranoid 
schizophrenia.

A VA mental disorders examination in May 1992 revealed a 
psychiatric history of hospitalization at the age of twenty-
six or twenty-seven due to a nervous breakdown.  The veteran 
reported auditory hallucinations and nightmares of Satan 
attacking him.  He had a drug abuse history which included 
marijuana, speed, cocaine, and alcohol.  He identified the 
cross-burning incident as a military stressor.  He explained 
that while stationed at Fort Greely, Alaska from 1979-1989, 
he was the victim of a cross-burning after kissing a girl at 
a New Year's Eve party.  As a result, he was afraid of 
"white people" and thought that they were out to get him.  
Objectively, he had a somewhat flat affect.  He did not 
appear to be particularly manipulative or to over embellish 
what he believed to be true.  When asked whether he bad been 
broached with the possibility that he had a psychotic 
disorder or schizophrenia, he stated that he was unsure if 
others had told him in the past, but that it could be 
possible.  He was otherwise alert and oriented times three 
and spoke without significant looseness of associations.  He 
admitted to auditory hallucinations in the recent past, 
though not during the examination.  His mood was euthymic.  
Insight and judgment were poor.  Memory and concentration 
were grossly intact.  There were no bizarre mannerisms and 
speech was of a normal rate and somewhat subdued tone.  His 
condition was diagnosed as chronic schizophrenia.  The 
examiner opined that he had described symptoms of a chronic 
psychotic disorder, which may have been exacerbated or 
brought about by his history of drug abuse.

The veteran underwent a private psychiatric evaluation in May 
1992.  He described a history of depression, as well as PTSD.  
During service, he stated that several people burned a cross 
in front of the barracks where he was stationed and that he 
still suffered from anxiety as a result of that incident.  
The psychiatrist diagnosed him with PTSD and opined that the 
cross-burning incident, by history, appeared to be the direct 
cause.

In an effort to verify the alleged cross-burning incident, VA 
contacted the United States Army Crimes Records Center for 
information concerning the same.  However, in correspondence 
dated in January 1994 the United States Army Crime Records 
Center indicated that a search of the Army criminal file 
indexes utilizing names of persons the veteran claimed were 
involved in the incident revealed no United States Army 
Criminal Investigation Command (USACIDC) files responsive to 
his request.

In September 1996, VA contacted the United States Army and 
Joint Services Environmental Support Group (ESG) for 
information concerning the alleged cross-burning incident.  
In July 1997, the ESG provided a copy of the January 1994 
correspondence which indicated that there were no USACIDC 
files responsive to this request.

In November 2000, VA contacted the United States Army Crime 
Records Center once more for information regarding the cross-
burning incident which responded that they did not maintain 
records of court martials or military tribunals and directed 
VA to check with the Office of the Clerk of the Court of the 
United States Army Judiciary.

In April 2001, VA requested records from the Office of the 
Clerk of the Court.  However, in July 2001, the Deputy Clerk 
of Court responded that the Court had no record of a court 
martial involving the names of the servicemen that the 
veteran had provided.

In June 2002, the NPRC provided VA with copies of the 
veteran's service personnel records from January 1969 to 
October 1970, records prior to the date of the alleged 
incident.

Finally, pursuant to the Board's March 2006 remand, the RO 
asked the veteran to complete an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, to the 
NAACP for information concerning the cross-burning incident 
which he alleged was investigated by the NAACP.  However, 
none was provided in response to this request.

At personal hearings held at the RO in July 1993 and July 
1996, the veteran testified to that he had auditory and 
visual hallucinations.  Regarding the cross-burning incident, 
he testified that he was at a New Year's Eve party during 
service and kissed a "white girl" that was singing at the 
party which might have upset one of his fellow servicemen.  
The following morning he saw big ball of fire in his room and 
claims that a burning cross was leaned against the door to 
his room.

The veteran underwent a VA PTSD examination/social industry 
survey in November 1996.  He provided a history of the cross-
burning incident and that he felt that some of his superior 
officers in service were members of the Ku Klux Klan (KKK).  
After the incident he had nightmares including vivid memories 
of the smell of smoke and nightmares about death.  He had 
feelings of distrust and could not trust the military system 
or the police.  There was a paranoid element to his thinking 
and a delusional sense to what he was saying.  The VA social 
worker opined that since the life threatening racial hate 
crime during service, he appeared to have a great deal of 
difficulty functioning occupationally and had been using 
alcohol and drugs.  She opined that although he had some 
difficulty maintaining intimate relationships, this appeared 
to have been a problem before the cross-burning incident.  In 
addition to his alcohol and drug problems and probable PTSD, 
it appeared that he may have also been suffering from a 
psychiatric thought disorder.
The veteran underwent a VA mental disorders examination in 
November 1996.  On mental status examination, his 
concentration was impaired.  The claims file was not 
available for review.  His affect was blunted.  His dominant 
mood appeared to be one of depression, but was difficult to 
evaluate due to severe emotional blunting.  He noted daily 
auditory hallucinations which reminded him of the KKK or CIA.  
He stated that individuals from the KKK or CIA were going to 
get him or kill him.  He actively talked back to voices much 
of the time and had some command hallucinations which left 
him confused, but he did not follow up on the commands.  He 
reported that the onset of hallucinations was two months 
after service.  He had intrusive thoughts of the cross-
burning incident and flashback phenomena as well.  He 
described avoidance phenomena and severe emotional numbing.  
He had severe depressive moods with intermittent suicidal 
ideation, but was not suicidal at that time.  He described 
intermittent anxiety symptoms and some problems with anger.  
His concentration was severely impaired and he was frequently 
forgetful.  He had nightmares about four times per week.  His 
condition was diagnosed as schizophrenia, paranoid type, 
continuous; PTSD; alcohol dependence; and polysubstance 
dependence (marijuana and cocaine), apparently in remission.

On VA examination in February 1997, the claims file was 
reviewed by the examiner who saw the veteran in November 
1996.  The examiner opined that the very nature of the 
racially oriented cross-burning would play into the paranoid 
delusions of a paranoid schizophrenic, thus worsening an 
ongoing psychotic process.

VA medical records dated from September 1999 to December 2000 
show that the veteran received intermittent treatment for 
PTSD, residual schizophrenia, and depressive disorder.

Pursuant to the Board's March 2006 remand, the veteran 
underwent a VA psychiatric examination in January 2007.  On 
mental status examination, he was moderately clean and 
groomed.  He was fundamentally oriented in all spheres, but 
there was an indication of ongoing psychosis.  His responses 
to questions and content were overall thoughtful and 
complete.  He reported ongoing auditory as well as visual 
hallucinations, which initially began at the age of seven 
along with a history of delusions, paranoid ideation.  His 
speech was of a normal volume and rhythm.  His affect was 
moderately restricted and somewhat guarded becoming more 
well-rounded as he felt more comfortable during the interview 
process.  His overall mood was pleasant, mildly odd.  He 
reported no significant difficulties with recent or remote 
memories.

The veteran reported an ongoing history of psychotic symptoms 
including auditory and visual hallucinations which had a 
consistent theme involving religious attributes.  When asked 
to discuss traumatic events which occurred during service, he 
reported that he kissed a female entertainer after which he 
returned to the barracks later that evening and awoke to what 
he thought was fire in the room.  He reported that his 
roommate opened the door and a burning cross had been placed 
against the door.  He explained that the incident affected 
his confidence and that he had intrusive thoughts regarding 
the trauma which gave rise to increased periods of anxiety, 
which then interacted with his paranoia and was often times 
associated with increased periods of auditory as well as 
visual hallucinations.  While he struggled with cocaine, he 
had been abstinent since 2005 and reported ongoing marijuana 
use.  His condition was diagnosed as schizophrenia, paranoid 
type, with ongoing auditory and visual hallucinations; 
history of polysubstance dependence in partial remission; and 
PTSD.  The examiner's impression was that he had ongoing 
symptoms of schizophrenia which had been fully documented in 
previous evaluations with ongoing auditory and visual 
hallucinations, and paranoid ideation which significantly 
impacted his ability to establish and maintain meaningful 
personal relations as well as posed significant challenges 
for him in his present work environment.  The examiner opined 
that there was evidence of PTSD, which met DSM-IV criteria, 
which was more probable than not secondary to traumatic 
racial incident presumed while he was stationed at Ft. 
Greely, Alaska.  There was also a history of polysubstance 
use/dependency reportedly in partial remission, which was 
secondary and inseparable from his primary diagnoses of PTSD 
and symptoms of schizophrenia which existed prior to his 
service and continued to date.  There was no clear evidence 
that his symptoms of schizophrenia were exacerbated by his 
service or were the result of the normal progression of the 
disorder.  The examiner opined that any such opinion would be 
mere speculation.  The examiner further opined that the 
veteran's present symptoms of schizophrenia and PTSD were 
intermeshed and inseparable and that any attempt to separate 
out the specific etiology and or unique contribution to his 
present and ongoing symptoms would be mere speculation.
With regard to whether the veteran is entitled to service 
connection for the PTSD with which he has been diagnosed, the 
Board finds that he is not.

The Board concedes that the veteran carries a diagnosis of 
PTSD.  As such, the focus turns on whether the veteran's 
alleged stressor has been adequately confirmed.  VA's 
numerous attempts to verify the veteran's stressors were 
unsuccessful and the stressor of the cross-burning incident 
in connection with the veteran's PTSD claim was unverified.  
There was no record showing the incident that the veteran had 
described, and there was no evidence that any court martial 
proceedings or disciplinary action of the servicemen involved 
took place.

The Board has considered the positive opinions expressed in 
the May 1992 private psychologist's report and February 1997 
VA medical examination report that relate the veteran's PTSD 
to the cross-burning incident in service.  The Board has also 
considered the January 2007 VA PTSD opinion that there was 
evidence of PTSD, which met DSM-IV criteria, which was more 
probable than not secondary to traumatic racial incident in 
service.  However, these opinions are based upon unverified 
stressors and solely on the subjective account of the 
veteran.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board finds that there is no evidence to support 
establishing a stressor for PTSD.  The credible and probative 
evidence is against the veteran's contention that he 
experienced a non-combat stressor in service which has led to 
a diagnosis of PTSD.  Therefore, service connection for PTSD 
must be denied.

With regard to whether the veteran is entitled to service 
connection for a psychiatric disorder currently diagnosed as 
schizophrenia, the Board finds that he is not.
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current schizophrenia because the evidence does not show that 
his schizophrenia was incurred in or aggravated during his 
service.  While the competent medical evidence shows that the 
veteran's schizophrenia existed prior to the veteran's two 
periods of service, there is no competent medical evidence 
that the veteran's schizophrenia increased in severity during 
his service.  In fact, the January 2007 VA examiner opined 
that while the veteran's primary symptoms of schizophrenia 
existed prior to his service and continued to date, there was 
no clear evidence that they were exacerbated by his service 
or were the result of normal progression [of the disorder].  
Any such opinion would be mere speculation.  In the absence 
of competent medical evidence linking any current psychiatric 
disorder to service, service connection must be denied.

The Board has considered the positive VA opinion dated in 
February 1997 which relates that the cross-burning caused a 
worsening of the veteran's ongoing psychiatric process.  
However, this opinion is based upon unverified stressors and 
solely on the subjective account of the veteran.  The Board 
is not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

The veteran contends that his current psychiatric disorders 
(PTSD, schizophrenia) are related to his active service.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
As a result, his own assertions do not constitute competent 
medical evidence that any current psychiatric disorders were 
incurred in or aggravated by his service.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
psychiatric disorders, to include PTSD, were incurred in or 
aggravated by his service.  Therefore, the Board concludes 
that the psychiatric disorders were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD), is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


